Judgment of the County Court of Kings county convicting defendant of the crime of contriving, drawing and assisting in a lottery, reversed on the law, indictment dismissed and fine directed to be remitted. The proof is clear that appellant was guilty of a violation of sections 974 and 975 of the Penal Law in operating a “ policy game,” but such violation constitutes a crime which must be *828distinguished from violation of the criminal statutes respecting lotteries included within article 130 of the Penal Law, for the violation of one of which, section 1372, he has been indicted and convicted. (People v. Bloom, 248 N. Y. 582; People v. Lyttle, 225 App. Div. 299; affd., 251 N. Y. 347; People v. Edelstein, 231 App. Div. 459.) Lazansky, P. J., Hagarty, Scudder, Tompkins and Johnston, JJ., concur.